Citation Nr: 0931282	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  04-24 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an increased rating for arteriosclerotic heart 
disease and myocardial damage with hypertension, rated as 30 
percent disabling prior to May 7, 2007, and as 60 percent 
disabling since May 7, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1942 to 
January 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In September 2006 and January 2008, the 
Board remanded the Veteran's claim for additional 
development.


FINDING OF FACT

In February 2008, the Veteran expressed his desire to 
withdraw his appeal; the Veteran's representative also 
requested to withdraw the appeal in August 2009 prior to the 
issuance of a final Board decision.


CONCLUSION OF LAW

The Veteran's appeal has been withdrawn.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or by his or her 
representative.  38 C.F.R. § 20.204(a) (2008).  Except when 
made on the record at a hearing, withdrawals must be in 
writing.  A withdrawal of an appeal is effective when 
received by the RO prior to the appeal being transferred to 
the Board or when received by the Board before it issues a 
final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an 
appeal will be deemed a withdrawal of the notice of 
disagreement and, if filed, the substantive appeal, as to all 
issues to which the withdrawal applies.  38 C.F.R. 
§ 20.204(c).

When the claim was most recently in remand status, the 
Veteran submitted a statement dated in February 2008 to the 
RO.  The Veteran stated that he was happy with his award of a 
60 percent rating and wished to drop his appeal.  The 
statement was forwarded to the Appeals Management Center 
(AMC), where the Board's remand was being processed.  Later 
that month, the AMC informed the Veteran that they were 
scheduling him for a VA examination in connection with the 
claim.  The Veteran submitted another statement in February 
2008 directly to the AMC indicating that the case had been 
terminated and that he wanted to drop the appeal.  In spite 
of the Veteran's wishes, development continued and the case 
was ultimately returned to the Board.  In August 2009, prior 
to the issuance of a final decision, the Board received a 
statement from the Veteran's representative wherein he made a 
motion to withdraw the appeal in its entirety and have the 
appeal dismissed in light of the Veteran's request.  The 
Board finds that the Veteran has clearly expressed his desire 
to withdraw his appeal on multiple occasions.  Thus, there is 
effectively no longer any remaining allegation of error of 
fact or law concerning the issue of entitlement to an 
increased rating for arteriosclerotic heart disease and 
myocardial damage with hypertension.  See 38 U.S.C.A. 
§ 7105(d)(5) (West 2002).  Accordingly, the Board will 
dismiss the appeal.


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


